UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     SHAUNA D. MCDOWELL,                             DOCKET NUMBER
                  Appellant,                         SF-0752-13-0887-I-2

                  v.

     DEPARTMENT OF DEFENSE,                          DATE: April 22, 2015
                 Agency.



             THIS FINAL ORDER IS NO NPRECEDENTIAL 1

           Bradley R. Marshall, Charleston, South Carolina, for the appellant.

           Douglas W. Frison, Esquire, APO-AP, APO/FPO Pacific, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1        The appellant has filed a petition for review of the initial decision, which
     affirmed the agency’s demotion action. Generally, we grant petitions such as this
     one only when: the initial decision contains erroneous findings of material fact;
     the initial decision is based on an erroneous interpretation of statute or regulation
     or the erroneous application of the law to the facts of the case; the judge’s rulings

     1
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     during either the course of the appeal or the initial decision were not consistent
     with required procedures or involved an abuse of discretion, and the resulting
     error affected the outcome of the case; or new and material evidence or legal
     argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, and based on the following points and authorities, we conclude that the
     petitioner has not established any basis under section 1201.115 for granting the
     petition for review. Therefore, we DENY the petition for review and AFFIRM
     the initial decision, which is now the Board’s final decision.              5 C.F.R.
     § 1201.113(b).
                                      BACKGROUND
¶2         The appellant was employed as a GS-14 Supervisory Human Resources
     Specialist in the Department of Defense Education Activity (DoDEA), Pacific
     Area. MSPB Docket No. SF-0752-13-0887-I-1 (I-1), Initial Appeal File (IAF),
     Tab 5 at 35 of 229. On February 28, 2013, the agency proposed to remove her
     from her position based on four charges: (1) failure to timely report misconduct
     to the proper authorities; (2) refusal to cooperate in an investigation conducted by
     her   supervisor;   (3) unprofessional    conduct   toward    her   supervisor;   and
     (4) unprofessional conduct towards one or more employees. I-1, IAF, Tab 5 at
     98-102.   After providing her with the opportunity to respond to the notice of
     proposed removal, the deciding official issued a decision letter sustaining the first
     two charges but not the last two charges regarding unprofessional conduct. Id. at
     36-38.    The deciding official determined that the sustained charges did not
     warrant the penalty of removal. Id. at 36. Instead, he demoted her to the position
     of AD-12 Human Resources Specialist. Id. The demotion was effective July 28,
     2013. Id. at 35.
¶3         Thereafter, the appellant filed an appeal contesting her demotion. I-1, IAF,
     Tab 1.    She also raised claims of discriminatory hostile work environment,
                                                                                          3

     harmful procedural error, discrimination based on race, and retaliation for
     whistleblowing activities and prior Equal Employment Opportunity activity. I-1,
     IAF, Tabs 15 at 3, Tab 20, Tab 23 at 12-23, Tab 29. In addition, she contended
     that her first-line supervisor had committed a prohibited personnel practice and
     that the agency violated her constitutional due process rights. I-1, IAF, Tab 15 at
     3, Tab 20 at 4-5; Hearing Compact Disc.
¶4            Following a hearing, the administrative judge issued an initial decision
     affirming the agency’s action.       MSPB Docket No. SF-0752-13-0887-I-2 (I-2),
     IAF, Tab 5, Initial Decision (ID) at 1, 41. The administrative judge sustained the
     agency’s two charges and found that the appellant had failed to establish any of
     her affirmative defenses. 2 ID at 15-38. The administrative judge further found
     that the agency established the nexus requirement and that the penalty of
     demotion was within the bounds of reasonableness. ID at 22-23, 38-41.
¶5            The appellant has filed a petition for review. I-2, Petition for Review (PFR)
     File, Tab 3.       On petition for review, the appellant contends that: (1) the
     administrative judge erred in sustaining the agency’s charges; (2) the agency
     failed      to   apply   the    factors   set   forth   in   Douglas    v.   Veterans
     Administration, 5 M.S.P.R. 280, 306-07 (1981); and (3) the penalty of demotion
     was unreasonable given the penalty imposed in similar cases. PFR File, Tab 3.
     The agency has responded to the appellant’s petition for review, PFR File, Tab 4,
     and the appellant has filed a reply to the agency’s response, PFR File, Tab 5. 3


     2
        The appellant does not contest the administrative judge’s findings regard ing her
     affirmative defenses in her petition for review. In any event, we disturb no basis for
     disturbing these well-reasoned findings on review. See Crosby v. U.S. Postal Service,
     74 M.S.P.R. 98, 106 (1997) (finding no reason to disturb the administrative judge’s
     findin gs where he considered the evidence as a whole, drew appropriate inferences, and
     made reasoned conclusions); Broughton v. Department of Health & Human Services,
     33 M.S.P.R. 357, 359 (1987) (same).
     3
       The agency has also filed a pleading titled “Corrected Response to Appellant’s
     Petition for Review.” PFR File, Tab 6. Th is submission is identical to its response.
     Compare PFR File, Tab 4, with PFR File, Tab 6.
                                                                                        4

                       DISCUSSION OF ARGUMENTS ON REVIEW
     The administrative judge properly sustained the agency’s charges.
¶6        The agency provided a detailed narrative in support of its first charge of
     failure to timely report misconduct to authorities. I-1, IAF, Tab 5 at 98-99. In
     the narrative, the agency stated that, on October 31, 2012, the appellant revealed
     to a DoDEA Assistant Counsel that, during after duty hours in late September or
     early October 2012, she had heard noises of a sexual nature emanating from one
     of the stalls in the first floor women’s restrooms of the Pacific Area office. Id. at
     98. The agency specified that the appellant said that she recognized one of the
     employees in the stall as being a Human Resources employee and called out the
     employee’s name. Id. The appellant stated that the employee then exited the
     stall, followed by a GS-14 DoDEA Pacific Division Chief who appeared to be
     zipping up his pants and who admitted to having engaged in sexual relations with
     the Human Resources employee.         Id.   The agency further specified that the
     appellant relayed to the Assistant Counsel that, on another occasion around the
     same time, she had entered the Pacific Area office on a weekend day and heard
     sounds of what she believed were employees engaging in sexual conduct in one of
     the Human Resources offices. Id. The agency stated that, as Chief of the Pacific
     Area Human Resources, the appellant had a duty to report suspected misconduct
     by DoDEA employees occurring in the Pacific Area office building. Id. at 99.
     The agency stated that the appellant should have immediately reported the
     misconduct and that she had failed to timely report these incidents to her
     supervisor. Id.
¶7        The appellant alleges on review that the agency failed to prove its charge
     because it had no clear policy concerning reporting such misconduct. PFR File,
     Tab 3 at 16, 18.     We need not determine whether the administrative judge
     properly sustained this charge, however, in light of the agency’s correctly
     sustained second charge and because the penalty of demotion can be justified on
     that charge alone. See, e.g., Levick v. Department of the Treasury, 75 M.S.P.R.
                                                                                      5

     84, 90 (1997) (the Board did not need to determine whether the administrative
     judge correctly dismissed a falsification charge because the 60-day suspension
     was the appropriate penalty in light of the only sustained charge), aff’d, 155 F.3d
568 (Fed. Cir. 1998); Hicks v. Department of the Treasury, 62 M.S.P.R. 71, 74
     (1994) (the Board did not need to determine if the administrative judge
     improperly split a charge because the other sustained charges justified the
     penalty), aff’d, 48 F.3d 1235 (Fed. Cir. 1995).
¶8        In support of its second charge of refusal to cooperate in an investigation
     conducted by her supervisor, the agency stated that on November 13, 2012, the
     appellant’s supervisor directed her to provide the names of the individuals the
     appellant stated she witnessed coming out of a toilet stall in the women’s
     restroom of the Pacific Area office in late September or October 2012. I-1, IAF,
     Tab 5 at 99.     The agency specified that the appellant refused to provide the
     individuals’ names on that date and that she again refused to provide them the
     following day. Id. The agency stated that, even after the directive was put in
     writing, signed by the appellant’s supervisor, and provided to the appellant, she
     again refused to reveal the names.      Id.   The agency stated that the appellant
     responded that she would provide the names after receiving an email copy of the
     directive but that she refused to do so even after this occurred. Id.
¶9        We agree with the administrative judge’s finding that the agency proved its
     second charge.      In particular, we discern no basis for disturbing the
     administrative judge’s well-reasoned finding that the appellant’s first-line
     supervisor informed her on November 13 and 14, 2012, that, as part of the agency
     investigation, the appellant was required to provide the names of the individuals
     she saw in the bathroom. ID at 21. Although the appellant reported what she
     observed, she failed to cooperate in the agency’s subsequent investigation. As
     noted by the administrative judge, it is undisputed that the appellant refused to
     participate in an investigation beginning November 26, 2012, and that she did not
                                                                                       6

      provide the individuals’ names until January 7, 2013. ID at 21; I-1, IAF, Tab 5 at
      171.
¶10          On petition for review, the appellant contends that the administrative judge
      erred in finding that she was not entitled to a Kalkines warning before her
      supervisor requested information from her as part of the investigation into the
      alleged incidents of sexual misconduct. PFR File, Tab 3 at 5, 13, 15; ID at 21-22;
      see Kalkines v. United States, 473 F.2d 1391, 1393 (1973).            We find the
      appellant’s assertion unpersuasive.
¶11          If an employee reasonably believes that her statements may be used against
      her in a criminal trial, she has a Fifth Amendment privilege to not answer
      questions posed during an agency administrative investigation.          Weston v.
      Department of Housing & Urban Development, 724 F.2d 943, 947-48 (Fed. Cir.
      1983); Ashford v. Department of Justice, 6 M.S.P.R. 458, 465 (1981). However,
      if the agency advises an employee that (1) her refusal to answer may result in her
      removal, and (2) any statement she may make will not be used against her in a
      criminal proceeding, the appellant does not have a Fifth Amendment privilege to
      refuse to answer questions posed during an administrative investigation because
      she has “use immunity” resulting from an agency’s threat to remove her if she
      fails to answer the agency's questions. See Garrity v. New Jersey, 385 U.S. 493,
      500 (1967) (the threat of removal from one’s position constitutes coercion which
      would render any statement compelled under such a threat to be inadmissible in a
      criminal proceeding); see also Kalkines, 473 F.2d at 1393.
¶12          Here, the administrative judge found that Kalkines and Garrity are not
      applicable to the appeal because the appellant did not reasonably believe that
      identifying employees involved in the alleged incidents of sexual misconduct
      could be used against her in a criminal trial. ID at 21-22. We discern no basis
      for disturbing this well-reasoned finding on review. See Ashford, 6 M.S.P.R. at
      466 (finding that Kalkines did not apply where there was no reason for the
      appellant to believe that her statements could be used in a criminal proceeding).
                                                                                              7

      In any event, the administrative judge found that, even if the appellant reasonably
      believed that identifying these employees could lead to her criminal prosecution,
      her first-line supervisor invoked Kalkines on November 14, 2012.               ID at 22.
      Based on the foregoing, we affirm the administrative judge’s finding that the
      agency proved its second charge of refusal to cooperate in an investigation
      conducted by her supervisor.

      The agency’s penalty of demotion is affirmed.
¶13         When the Board declines to sustain all of the charges, it must consider
      carefully whether the sustained charges merit the penalty imposed by the agency.
      Dogar v. Department of Defense, 95 M.S.P.R. 52, ¶ 18 (2003), aff’d, 128 F.
      App’x 156 (Fed. Cir. 2005); see Lachance v. Devall, 178 F.3d 1246, 1258 (Fed.
      Cir. 1999) (when the Board agrees with the penalty assessment, yet declines to
      affirm all charges, it must “precisely articulate the basis for upholding the
      agency’s action.”). 4 After reconsidering the penalty determinations of the agency


      4
        Factors that may be relevant in determ ining an appropriate penalty include: (1) the
      nature and seriousness of the offense and its relation to the employee’s duties, position,
      and responsibilities, including whether the offense was intentional or technical or
      inadvertent, or was committed maliciously or for gain, or was frequently repeated;
      (2) the employee’s job level and type of employment, includin g supervisory or fiduciary
      role, contacts with the public, and prominence of the position; (3) the employee’s past
      discip linary record; (4) the employee’s past work record, including length of service,
      performance on the job, ability to get along with fellow workers, and dependability;
      (5) the effect of the offense upon the employee’s ability to perform at a satisfactory
      level and its effect upon supervisors’ confidence in the employee’s ability to perform
      assigned duties; (6) consistency of the penalty with those imposed upon other
      employees for the same or similar offenses; (7) consistency of the penalty with any
      applicab le agency table of penalties; (8) the notoriety of the offense or its affect upon
      the reputation of the agency; (9) the clarity with which the employee was on notice of
      any rules that were violated in committing the offense, or had been warned about the
      conduct in question; (10) potential for the employee’s rehabilitation; (11) m itigating
      circumstances surrounding the offense such as unusual job tensions, personality
      problems, mental impairment, harassment or bad faith, malice or provocation on the
      part of others involved in the matter; and (12) the adequacy and effectiveness of
      alternative sanctions to deter such conduct in the future by the employee or others.
      Douglas, 5 M.S.P.R. at 305-06.
                                                                                              8

      and the administrative judge, we find that the agency’s penalty of demotion can
      be sustained based on the agency’s second charge alone.
¶14            In sustaining the agency-imposed penalty, the administrative judge cited the
      appropriate considerations, including the appellant’s supervisory position. ID at
      39-41; see Cantu v. Department of the Treasury, 88 M.S.P.R. 253, ¶ 8 (2001) (a
      higher standard of conduct is required of a supervisor). The administrative judge
      considered the appellant’s disparate penalties claim, and found it to be without
      merit.     ID at 40-41; see Douglas, 5 M.S.P.R. at 305 (the consistency of an
      agency-imposed penalty with those imposed on other employees for the same or
      similar offenses is one factor the Board will consider in determining whether the
      penalty is reasonable). The appellant reiterates her disparate penalties claim on
      review, contending that the GS-14 DoDEA Pacific Division Chief who she
      allegedly discovered engaging in sexual misconduct was not disciplined despite
      having allegedly         engaged     in   sexual   misconduct,   making discriminatory
      statements, and being investigated for misconduct. PFR File, Tab 3 at 19-21. To
      establish disparate penalties, there must be a showing that the charges and the
      circumstances surrounding the appellant’s charged behavior are substantially
      similar     to   those    in   the    comparator’s    case.      Voss   v.   U.S.   Postal
      Service, 119 M.S.P.R. 324, ¶ 6 (2013). Here, the administrative judge correctly
      noted that there is no evidence that the DoDEA Pacific Division Chief the
      appellant allegedly saw engaging in sexual misconduct failed to cooperate in any
      investigation. ID at 41. We discern no basis for disturbing this finding on review
      and therefore affirm the administrative judge’s finding that the appellant and the
      alleged comparator were not similarly situated for disparate penalty purposes. ID
      at 41.
¶15            The administrative judge also properly noted that the deciding official
      considered several mitigating factors, such as the appellant’s performance history,
      lack of prior discipline, length of service, and belief that she could be
      rehabilitated. ID at 40; I-1, IAF, Tab 5 at 36. We find that these mitigating
                                                                                        9

      factors, however, are outweighed by the seriousness of the sustained misconduct.
      See Martin v. Department of Transportation, 103 M.S.P.R. 153, ¶ 13 (2006),
      aff’d, 224 F. App’x 974 (Fed. Cir. 2007) (the nature and seriousness of the
      appellant’s offense is the most significant factor in a penalty determination). In
      this regard, we note that both the courts and the Board have held that failure to
      cooperate with an investigation is a serious offense and have held that removal
      from employment is an appropriate penalty for such misconduct.            See, e.g.,
      Weston, 724 F.2d at 950-51 (declining to mitigate a removal for refusing to
      cooperate   in   an   investigation);   Hamilton   v.   Department   of   Homeland
      Security, 117 M.S.P.R. 384, ¶ ¶ 6, 16 (2012) (sustaining the agency-imposed
      penalty of removal based on the charge of failure to cooperate in an agency
      investigation); Negron v. Department of Justice, 95 M.S.P.R. 561, ¶ 34 (2004)
      (even where not all charges were sustained, removal was the appropriate penalty
      for the single sustained charge of failure to cooperate during an official
      investigation in light of the seriousness of the offense and the affect the
      appellant’s misconduct had on the agency's trust and confidence in her); see also
      Sher v. Department of Veterans Affairs, 488 F.3d 489, 509 (1st Cir. 2007)
      (“Courts have repeatedly held that removal from employment is justified for
      failure to cooperate with an investigation.”).
¶16        Accordingly, under the circumstances in this case, we find that the
      agency-imposed penalty of demotion was within the bounds of reasonableness
      and that it promoted the efficiency of the service.       We therefore sustain the
      agency’s demotion action.

                       NOTICE TO THE APPELLANT REGARDING
                          YOUR FURTHER REVIEW RIGHTS
           You have the right to request further review of this final decision. There
      are several options for further review set forth in the paragraphs below. You may
      choose only one of these options, and once you elect to pursue one of the avenues
                                                                                   10

of review set forth below, you may be precluded from pursuing any other avenue
of review.

Discrimination Claims: Administrative Review
      You may request review of this final decision on your discrimination claims
by the Equal Employment Opportunity Commission (EEOC). See Title 5 of the
United States Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)). If you submit
your request by regular U.S. mail, the address of the EEOC is:
                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                 P.O. Box 77960
                            Washington, D.C. 20013

If you submit your request via commercial delivery or by a method requiring a
signature, it must be addressed to:
                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                131 M Street, NE
                                  Suite 5SW12G
                            Washington, D.C. 20507

      You should send your request to EEOC no later than 30 calendar days after
your receipt of this order. If you have a representative in this case, and your
representative receives this order before you do, then you must file with EEOC no
later than 30 calendar days after receipt by your representative. If you choose to
file, be very careful to file on time.

Discrimination and Other Claims: Judicial Action
      If you do not request EEOC to review this final decision on your
discrimination claims, you may file a civil action against the agency on both your
discrimination claims and your other claims in an appropriate United States
district court. See 5 U.S.C. § 7703(b)(2). You must file your civil action with
the district court no later than 30 calendar days after your receipt of this order. If
you have a representative in this case, and your representative receives this order
                                                                                 11

before you do, then you must file with the district court no later than 30 calendar
days after receipt by your representative. If you choose to file, be very careful to
file on time. If the action involves a claim of discrimination based on race, color,
religion, sex, national origin, or a disabling condition, you may be entitled to
representation by a court-appointed lawyer and to waiver of any requirement of
prepayment of fees, costs, or other security.          See 42 U.S.C. § 2000e-5(f)
and 29 U.S.C. § 794a.

Other Claims: Judicial Review
     If you do not want to request review of this final decision concerning your
discrimination claims, but you do want to request review of the Board's decision
without regard to your discrimination claims, you may request review of this final
decision on the other issues in your appeal by the United States Court of Appeals
for the Federal Circuit.
     The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
     If you want to request review of the Board’s decision concerning your
claims of prohibited personnel practices described in 5 U.S.C. § 2302(b)(8),
(b)(9)(A)(i), (b)(9)(B), (b)(9)(C), or (b)(9)(D), but you do not want to challenge
the Board’s disposition of any other claims of prohibited personnel practices, you
may request review of this final decision by the United States Court of Appeals
for the Federal Circuit or by any court of appeals of competent jurisdiction. The
court of appeals must receive your petition for review within 60 days after the
date of this order. See 5 U.S.C. § 7703(b)(1)(B) (as rev. eff. Dec. 27, 2012). If
you choose to file, be very careful to file on time.
                                                                                 12

     If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,    at   our     website,   http://www.mspb.gov/appeals/uscode/htm.
Additional information about the United States Court of Appeals for the Federal
Circuit is available at the court's website, www.cafc.uscourts.gov. Of particular
relevance is the court's "Guide for Pro Se Petitioners and Appellants," which is
contained within the court's Rules of Practice, and Forms 5, 6, and 11.
Additional information about other courts of appeals can be found at their
respective         websites,          which            can      be         accessed
through http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
     If you are interested in securing pro bono representation for an appeal to the
United States Court of Appeals for the Federal Circuit, you may visit our website
at http://www.mspb.gov/probono for a list of attorneys who have expressed
interest in providing pro bono representation for Merit Systems Protection Board
appellants before the Federal Circuit.        The Merit Systems Protection Board
neither endorses the services provided by any attorney nor warrants that any
attorney will accept representation in a given case.




FOR THE BOARD:                             ______________________________
                                           William D. Spencer
                                           Clerk of the Board
Washington, D.C.